Citation Nr: 1335253	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal condition claimed as GERD, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1977 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing at the RO in February 2007.  A copy of the hearing transcript has been associated with the claims file.  

As explained in further detailed in the remand section, in a brief in support of his claim, the Veteran asserts that GERD is either caused or aggravated by medications prescribed for service-connected disabilities.  The Board has recharacterized the claim to reflect the Veteran's contention.  

The Board previously remanded this matter for additional development in September 2010.  The requested development included a review of the record to determine whether separate ratings are warranted for bilateral pes planus and bilateral bunion formation and providing the Veteran a VA examination for his gastrointestinal disability.  The Veteran was afforded a VA examination in January 2011.  An October 2011 rating decision assigned separate 10 percent ratings for right and left bunion formation status post bunionectomy, pursuant to Diagnostic Code 5280.  The development was completed in compliance with the September 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, in this rating decision, the RO granted service connection for lumbar spine facet arthritis and left long finger mallet deformity.  The grant of service connection for those disabilities represents a full grant of the benefits sought; the issues of service connection for a left hand disability and service connection for a low back disability are no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for a gastrointestinal condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the appeal period, pes planus has been moderate in nature; severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, a letter dated in December 2005 informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  In March 2006, the RO provided the Veteran with additional notice regarding effective dates and disability ratings.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded a VA examination for pes planus in May 2006 and January 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

As noted above, the Veteran was afforded a personnel hearing before RO personnel (Decision Review Officer (DRO)) in February 2007.  At that hearing, testimony was presented on the issue of entitlement to an increased evaluation for bilateral pes planus.  The DRO and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Increased Rating for Pes Planus

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral pes planus is rated as 10 percent disabling according to Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  A 10 percent rating is assignable for moderate involvement, whether unilateral or bilateral, with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet. 

A 30 percent evaluation is assignable for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 50 percent rating is assignable for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A report of an x-ray of the feet dated in April 2005 reflects an impression of mild pes planus.  The report noted a deformity of the first metatarsal on the left wide with a metallic screw in place and mild hallux valgus of the bilateral feet.  

The Veteran had a VA examination in May 2006.  The Veteran reported problems with bunions since active duty service.  The VA examiner noted that records showed surgery for a left foot bunionectomy in 2003 and a right bunionectomy in 2005.  The Veteran reported that he still had ongoing pain.  He reported that he had bilateral foot pain, which was sharp.  The Veteran reported that he did not have stiffness, weakness, swelling or lack of endurance.  

The Veteran reported that he had flare-ups of pain in his feet with walking, weather change and overuse.  The Veteran reported that he treated flare-ups with rest and medication.  The Veteran rated his pain at an 8 out of 10 during flare-ups.  The Veteran reported that, after range of motion or with flare-ups, his range of motion was additionally limited by pain, stiffness and weakness, of which pain had the major functional limitation.  The Veteran reported that he had orthotics which he wore all of the time.  

On physical examination, the Veteran was able to rise on his toes and heels.  He could tandem walk and rise from a squatting position without difficulty.  His gait was antalgic, with a shortened stance on the right.  There was a loss of the medial longitudinal arch on standing bilaterally with inward pronation of the mid-foot.  The angulation of the Achilles tendon on the calcaneus was 10 degrees of valgus on the left, and the angle of the Achilles tendon on the calcaneus was 20 degrees of valgus on the right.  The VA examiner noted that this was correctable bilaterally to 0 degrees, but the Veteran did complain of pain bilaterally.  There were no calluses or breakdown of skin noted.  The VA examiner noted that the Veteran did have a significant wear pattern on the bilateral outer heel surface of his shoes.  The Veteran did have orthotics in his shoes.  Dorsalis pedis and posterior tibial pulses were 2+ bilaterally.  The skin was warm and dry to touch.  The VA examiner diagnosed pes planus, and bilateral bunion with surgical correction.

Upon VA examination in January 2011, the Veteran reported that his feet were better since having bunionectomy surgery.  His only complaint was intermittent stiffness in the first MTP joint.  The Veteran reported that the stiffness was made better by massage, heat and Motrin.  

The VA examiner noted that the Veteran's left and right foot symptoms included pain, fatigability and lack of endurance.  The VA examiner noted that there were flare-ups of joint disease, which occurred weekly or more often.  The effects of flare-ups on limitation of motion included increased stiffness and pain in the bilateral first MTP joint.  The functional limitation on standing included being able to stand for up to one hour.  

On physical examination of the left foot, there was no evidence of painful motion, swelling, tenderness, instability or weakness.  The VA examiner noted normal angulation of the first metatarsophalangeal joint with mild loss of plantar and dorsiflexion.  There was no skin or vascular foot abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  

With regard to Achilles alignment, the VA examiner noted that there was inward bowing with non-weight-bearing.  There was marked displacement with weight bearing.  This was partially correctable with manipulation.  The VA examiner indicated that there was no pain or spasm on manipulation.  There was no forefoot malalignment.  Examination of the midfoot showed midfoot malalignment that was not correctable by manipulation.  

The VA examiner noted that there was moderate pronation.  There was no arch present on non-weight-bearing.  There was no pain on manipulation.  There was 20 degrees of valgus angulation.  There was left heel valgus of 20 degrees.  The valgus was correctible by manipulation.  The location of the weight bearing line was medial to the great toe.  There was no muscle atrophy of the left foot.  The VA examiner noted a foot deformity of status post bunionectomy with mild tenderness to palpation over the first MTP and a well-healed scar, dorsum.

Upon examination of the right foot, the VA examiner indicated that there was no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  There was evidence of tenderness.  The VA examiner noted objective evidence of tenderness over the first MTP.  The VA examiner noted that there was mild angulation with mild loss of plantar and dorsiflexion.  There was no skin or vascular abnormality.  There was no evidence of nonunion or malunion of the tarsal or metatarsal bones.  

With regard to Achilles alignment, the VA examiner noted inward bowing with non-weight-bearing.  There was marked displacement with weight-bearing.  It was partially correctable with manipulation.  There was no pain or spasm with manipulation.  There was no forefoot malalignment.  Examination of the midfoot showed that there was malalignment.  It was correctible by manipulation.  Manipulation was not painful.  

The VA examiner noted that there was moderate pronation.  There was no arch present on non-weight-bearing.  There was no arch present on weight-bearing.  There was no pain on manipulation.  There was 10 degrees of valgus angulation of the os calcis in relationship to the long axis of the tibia/ fibula.  There was 10 degrees of right heel valgus.  The valgus was correctable by manipulation.  The location of the weight-bearing line was medial to the great toe.  There was no muscle atrophy of the foot.  Other significant findings included tenderness to palpation over the first MTP and a well-healed longitudinal scar dorsum.

The diagnoses included status post bilateral bunionectomy and bilateral pes planus.  The examiner concluded that there were no significant occupational effects and the effects on the activities of daily living ranged from "none" to "mild" and "moderate".  The Veteran was noted to be employed on a fulltime basis and had lost no time in the previous 12 months.

Under Diagnostic Code 5276, the next higher rating of 30 percent is assignable when there is bilateral flatfoot, which is severe, with objective evidence of marked deformity (pronation, abduction,etc) pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  The requirements for a 30 percent rating are not met in this case.  The VA examinations reflect findings of moderate pronation of both feet.  The VA examinations reflect that there is no pain or spasm on manipulation of the feet.  The evidence does not show findings of swelling of the feet or characteristic callosities.  Further, while the evidence does show that with respect to Achilles alignment that there was marked inward displacement with weight-bearing (partially correctable with manipulation) and some tenderness over the right first MTP joint (apparently related to the Veteran's bunionectomy), the evidence does not show the remaining symptomatology required for a higher 50 percent rating.  For instance, there is no marked pronation of either foot, tenderness described as "extreme" of the plantar surfaces of the feet due to pes planus, or severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance.  Accordingly, the Board finds that the criteria for a 30 percent rating for bilateral pes planus have not been met.  

The Board has also considered whether a higher rating is available under any of the other diagnostic codes used for rating the foot, but finds that a rating in excess of 10 percent is not warranted.  DC 5277 (weak foot, bilateral), 5279 (metatarsalgia), 5280-5281 (hallux valgus) and 5282 (hammer toe) do not provide a rating in excess of 10 percent.  Therefore, an increased rating under these codes is not assignable. Regarding the remaining diagnostic codes for the foot, the Veteran does not have claw foot under DC 5278, or malunion or nonunion of tarsal or metatarsal bones under DC 5283.  Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  The Board finds that a higher rating is not warranted under Diagnostic Code 5284, as the evidence shows no more than moderate disability of either foot.  

As noted above, the Board must assess the competence and credibility of the Veteran.  Here, the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  At the 2007 RO hearing, the Veteran testified that he has substantial pain with walking and use of his feet.  The Board acknowledges the Veteran's complaints.  However, when considered collectively with the medical evidence of record, the assigned rating for bilateral pes planus is consistent with the overall level of impairment demonstrated during the period on appeal.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating  in excess of 10 percent for bilateral pes planus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Board finds that the rating criteria contemplate the Veteran's service-connected pes planus, which has been manifested by complaints of foot pain and objective findings of inward bowing with non-weight-bearing, displacement with weight bearing and pronation.  As such, the rating criteria are therefore adequate to evaluate the Veteran's pes planus and referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

Unfortunately, the Board finds that additional development is warranted for the Veteran's claims for entitlement to service connection for a gastrointestinal disability.

In a September 2013 brief in support of the Veteran's claim, the Veteran's representative asserted that GERD is proximately caused and/ or aggravated by medications the Veteran takes for his service-connected disabilities, including hydrocodone and cyclobenzaprine.  The Veteran's September 2013 brief raises the issue of secondary service connection under 38 C.F.R. § 3.310, as to whether GERD is caused or aggravated by service-connected disabilities.

The Veteran was afforded a VA examination in January 2011.  The opinion obtained from that examination addressed service connection on a direct basis but did not address whether a current gastrointestinal disability is related to the Veteran's service-connected disabilities, including medications used to treat those disabilities.

The Board thus finds that appropriate notification and development on the secondary service connection theory is required prior to further Board action on the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Veteran should be provided with VCAA notice of the evidence necessary to substantiate a claim for secondary service connection.  A new VA examination is warranted to address the issue of secondary service connection, which has not been addressed by the prior examination.

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran VCAA notice regarding the evidence necessary to establish entitlement to service connection for GERD, to include as secondary to his service-connected disabilities. 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of GERD.  The information provided to the VA examiner should include a list of all of the medications that are prescribed for the Veteran's service-connected disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

Following a review of the claims file and an examination of the Veteran, the examiner should provide an opinion regarding the following:

a.  Is current GERD at least as likely as not (50 percent or greater likelihood), proximately caused by, or due to the Veteran's service-connected disabilities, to include the medications prescribed for the Veteran's service-connected disabilities?  

b.  Is current GERD aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include the medications prescribed for the Veteran's service-connected disabilities? 

c.  The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


